Citation Nr: 0415121	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for lumbosacral spine disability has been 
received, and if so, whether service connection for 
lumbosacral spine disability is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from April 4, 1945, 
to August 28, 1945.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision.  In 
that decision, the RO found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for a lumbosacral disability, but denied the claim 
for service connection for a lumbosacral disability on the 
merits.  The appellant filed a notice of disagreement (NOD) 
in July 2002, and the RO issued a statement of the case (SOC) 
in June 2003.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) also in 
June 2003.  

In July 2003, the appellant and his spouse testified before a 
Decision Review Officer (DRO) during an RO hearing; a 
transcript of that hearing is of record.  In May 2004, the 
appellant testified before the undersigned Veterans Law Judge 
during a hearing in Washington, D.C.; a transcript of that 
hearing is also of record.  During his Board hearing, the 
veteran submitted additional evidence.  The Board accepts 
this evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2003).  

The Board notes, as indicated above, that the RO reopened the 
claim on appeal.  However, regardless of what the RO has 
determined in this case the question of whether new and 
material evidence has been received must be addressed by the 
Board in the first instance.  In particular, the issue goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence had been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided on appeal has been accomplished.  

2.  Most recently, in a November 1999 rating decision, the RO 
determined that new and material evidence to reopen the 
appellant's claim for service connection for a lumbosacral 
spine disability had not been received.  Although notified of 
that decision later the same month, the appellant did not 
initiate an appeal.  

3.  Evidence added to the record since the November 1999 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a lumbosacral spine 
disability.   

4.  The medical evidence reflects a pre-service history of 
low back problems due to a congenital shortening of the left 
lower extremity.  

5.  Although in service records do not definitively establish 
that the appellant's low back was aggravated in service, 
there is competent evidence both for and against the question 
of whether such aggravation, in fact, occurred.  


CONCLUSIONS OF LAW

1.  The RO's November 1999 denial of service connection for a 
lumbosacral spine disability (characterized as lumbosacral 
strain and/or a back condition) is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
lumbosacral spine disability have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  Affording the appellant the benefit of the doubt, the 
criteria for service connection for a lumbosacral spine 
disability are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of both the 
petition to reopen and the claim for service connection on 
the merits, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.  



II.  Petition to Reopen the Claim for Service Connection

In a September 1945 rating decision, the RO denied the 
appellant's claim for service connection for congenital 
shortening of the left lower extremity and chronic 
lumbosacral strain.  It would appear that the RO denied the 
claim based on a finding that the appellant's disability was 
due to a congenital defect.  Thereafter, in September 1946, 
November 1946, and August 1956, the RO continued to deny the 
appellant's claim.  The appellant was notified in each 
instance of the RO's decision but did not appeal.  

Later, in June 1999, the RO determined that new and material 
evidence to reopen a claim for service connection for a back 
condition and left leg condition had not been received.  The 
appellant was notified of the decision but did not appeal.  
In a November 1999 rating decision, the RO determined that 
new and material evidence to reopen a claim for service 
connection for a lumbosacral spine disability had not been 
received.  Evidence considered at the time of the November 
1999 rating decision included the appellant's service medical 
records; March 1999 and July 1999 imaging studies from Open 
MRI (magnetic resonance imaging) of Naples, Anchor Health 
Center, and NCH Health Systems; and a July 1999 statement 
from George W. Ferguson, M.D.  The RO found that the evidence 
was essentially duplicative of evidence that had previously 
been considered.  As the appellant did not appeal the RO's 
decision.  As the appellant did not appeal the decision, it 
became final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In March 2001, the appellant sought to reopen his claim.  
Under pertinent law and VA regulations, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, March 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was a November 1999 
denial of the appellant's petition to reopen.  See 38 
U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  

Evidence associated with the claims file since the November 
1999 denial includes a January 2000 opinion from Dr. 
Ferguson; a January 2002 opinion from Frank A. Bersani, M.D.; 
service medical records (duplicative); service personnel 
records; transcripts of the appellant's July 2003 and May 
2004 hearings; and lay statements and affidavits submitted in 
support of the appellant's claim.  In his opinion, Dr. 
Bersani notes that, "I have reviewed the [appellant's] 
service medical records and have discussed his back problem 
at length with him . . . It is my opinion that his service 
experiences in 1945, i.e., training during boot camp etc. did 
aggravate and intensify his pre-existing back condition.  

The Board finds that the evidence, other than the duplicative 
service medical records, is "new", in the sense that it was 
not previously before agency decision makers.  Furthermore, 
the Board also finds that Dr. Bersani's opinion is "material" 
for purposes of reopening the claim for service connection.  
In this respect, the opinion, based on a review of the 
appellant's service medical records, tends to support the 
possibility that a pre-existing back disability associated 
with a congenital shortening of the left leg, was aggravated 
during service.  Setting aside, for the moment, the question 
of the probative value of Dr. Bersani's opinion, the Board 
finds that it was not of record at the time of the RO's prior 
denial.  The Board emphasizes that, for claims filed prior to 
August 29, 2001, to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  

Under the circumstances of this case, the Board finds that 
Dr. Bersani's January 2002 opinion is so significant that it 
must be considered to fairly decide the merits of the claim.  
As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for a 
lumbosacral spine disability have been met.  

III.  Service Connection for Lumbosacral Spine Disability

A.  Factual Background

A review of the appellant's personnel records reflects an 
enlisted personnel qualification card, which notes, "[a] 
shorter leg (throws his back off) and prevents sport 
participation[.]  Swimming: H.S. team for one term . . . . 
Capt. of swimming team for 1/2 year."   

A U.S. Coast Guard enlistment medical examination is negative 
for any complaints or findings reflective of a back 
disability.  

An April 1945 treatment record reflects that the appellant 
had been in the U.S. Coast Guard for about 10 days, and had 
developed pain in his low back region.  It was noted that the 
pain had begun three years previously and was not related to 
a specific injury.  By way of history, the appellant 
reportedly had been informed six months prior to basic 
training that his left leg was shorter than his right.  He 
was given a heel lift, which he wore and which had given him 
relief from his back problems.  It was reported that the 
appellant had not worn the lift for the past ten days and 
that his low back problems had recurred.  On clinical 
examination, there was found a 1/2 inch shortness of the left 
leg as compared to the right.  It was noted that the 
appellant was to have a 3/8-inch raise to his left heel.  An 
X-ray of the appellant's spine and hips was interpreted as 
normal.  

A June 1945 treatment record reflects the appellant's 
continued complaints of back problems.  The examiner reported 
that the appellant had fallen from a roof seven years ago, 
but had not had any chronic back problems as a result of the 
fall.  It was noted that the appellant had been diagnosed 
with a short left leg, had had improvements, but never 
entirely recovered.  Reportedly, the veteran had to give up 
athletics in school because of the pain in his back, and that 
standing watch or being in formation resulted in increasing 
discomfort in his back.  The examiner noted that X-rays of 
the spine were negative, that the shortened left leg 
accounted for the chronic lumbosacral sprain, and that, with 
increased activity particularly sea duty, the appellant would 
have further trouble.  

An August 1945 Report of Medical Survey noted that the 
appellant had been enlisted in the Coast Guard with no 
mention of any orthopedic pathology at the time of 
examination.  The examiner noted the previous history of back 
complaints and a short left leg, and that a heel lift had 
readily controlled any back symptomatology.  It was noted 
that after the appellant arrived for basic training, he no 
longer had the heel lift and thus had a recurrence of 
symptoms.  He was noted as subsequently continuing training 
with a heel lift, but continued to have low back problems.  
Following clinical evaluation, the diagnosis was congenital 
shortening of the left lower extremity, poor posture, and 
chronic lumbosacral strain.  The appellant's discharge from 
the Coast Guard was recommended.  

A November 1945 statement from Benjamin A. Sauer, D.C., notes 
that he first began to treat the appellant in January 1945 
for muscle aches and pain in the middle and dorsal spine.  
The appellant had reported that the pain had been present for 
two years.  Dr. Sauer noted that by the use of a 1/4 inch lift 
on the left heel to compensate for the left leg length 
deficiency and the application of chiropractic adjustments, 
all back symptoms complained of disappeared and the appellant 
was able to do all types of physical labor without any back 
discomfort.  It was also noted that following discharge from 
service, the appellant returned to Dr. Sauer complaining of a 
recurrence of his back trouble.  The appellant reportedly 
informed Dr. Sauer that it was necessary for him to go 
without the lift on his left shoe during the first three 
months he was in service, and that afterwards he was given an 
inadequate lift.  

A June 1946 statement from John B. Stevens, M.D., notes in 
particular, the appellant's report that he was unable to 
procure the corrective lift in boot camp for his shoe and 
that his back began to bother him as a result more and more.  
It was noted that since discharge, in spite of the fact that 
he again had the lift on his left shoe and he was wearing a 
dorsal lumbar back support, the appellant was unable to walk 
more than a short distance or sit for a short time without 
severe discomfort.  Dr. Steven's noted that there were no 
objective findings to explain the appellant's complaints, and 
that it did not seem likely that the 1/2 inch shortening was 
sufficient to produce all the symptoms that the appellant 
claimed.  Dr. Steven's was unable to make a definitive 
diagnosis.  

A September 1946 statement from Wolf Elkan, M.D., notes the 
appellant's reported history of being free of back pain and 
able to move and lift things freely upon entrance into 
recruit training.  Reportedly, the appellant had not been 
given the appropriate special shoes to compensate for his 
short left leg.  As a result, when the appellant participated 
in the regular training routine, the back pain returned and 
increased to such an extent that the appellant had difficulty 
sitting or standing, and was unable to bend or lift objects.  
Dr. Elkan noted that he had seen the appellant for the first 
time that month, and the appellant had been unable to get up 
from a sitting position without pain or effort.  Following a 
clinical evaluation, Dr. Elkan's diagnosis was sacroiliac 
pain and coccygodynia possibly due to a dislocated 
intervertebral disc.  Dr. Elkan opined that he believed that 
in this case the appellant's low back condition had been 
aggravated because of military service, which was the cause 
of the appellant's considerable current disability.  

An April 1947 statement from John E. Free, M.D., notes that 
Dr. Free operated on the appellant in November 1946 for the 
excision of herniated intervertebral discs.  

A May 1947 affidavit from G.N., notes that G.N. was with the 
appellant in boot camp and that the appellant did not receive 
a lift for his left shoe until more than seven weeks after 
boot camp had begun.  During this time, G.N. noted, the 
appellant had pain in his low back and that after 2 1/2 months 
was unable to perform his duties.  An affidavit from J.M. 
notes the appellant's complaints of back pain and the lack of 
a proper heel lift for his left shoe when both were in basic 
training.  The appellant reportedly was transferred to a 
convalescent company where he received the lift and treatment 
for his back.  An affidavit from M.M. notes the veteran's 
complaints of back pain in service due to a lack of heel/shoe 
lift during basic training.   

A July 1956 letter from Arthur C. Peckham, M.D., to Richard 
Farr, M.D., notes that Dr. Peckham believed the appellant's 
claim for his low back should be reconsidered by VA.   

An August 1956 VA examination report from Dr. Farr, notes 
that the appellant's claims file and service medical records 
were reviewed, but there was very little pertinent to the 
appellant's present complaints.  The appellant's reported 
history included a skiing accident in which he landed on his 
head and shoulders and injured his head and low back.  He 
reportedly was not hospitalized, sought chiropractic 
treatment and made a good recovery.  The appellant was noted 
to complain of chronic pain in his back since discharge.  He 
had been operated on in 1946 and again in 1948 for protruding 
discs.  The appellant reportedly had been better for some 
time but was now getting gradually worse.  Associated X-rays 
were noted as not being too remarkable, and Dr. Farr noted 
findings of post-operative disc syndrome.  

A March 1999 MRI series from Open MRI of Naples reflects 
multiple level broad-based osteophytes and disc bulges with 
no evidence of central stenosis or herniated disc.  In 
addition, there were multiple levels of mild to moderate 
foraminal encroachment due to hypertrophic osseous change.  

A March 1999 lumbosacral spine series from Anchor Health 
Centers reflects an impression of some degree of 
levoscoliosis of the lumbar spine, along with degenerative 
disc disease at L3-4 and L4-5.  Degenerative changes were 
also noted at L3 through L5-S1.  No compression fracture or 
spondylolisthesis was identified.  

An April 1999 statement from the appellant to his service 
representative reflects the appellant's report of having 
injured himself in a skiing accident and straining his low 
back.  After consultation with Dr. Sauer, it was found that 
the appellant's left leg was shorter than his right.  The 
appellant's back eventually improved with the use of a heel 
lift and chiropractic treatments and he subsequently stopped 
seeing Dr. Sauer.  The appellant reported that he was found 
in excellent health on his enlistment medical examination.  
Several weeks after starting boot camp, the appellant 
recounted that he went to sickbay about having a lift 
installed in his left shoe.  He reportedly was told that this 
could not be done.  In addition, the appellant reported that 
during basic training he began to experience back problems 
because of the excessive amount of training, to include 
wrestling, which reportedly strained his back severely.  
Furthermore, the appellant recounted having strained his back 
after jumping into the pool from the rafters of the pool 
building during a training exercise.  Subsequently, doctors 
reportedly wanted to fuse the appellant's spine but he 
refused and chose to be discharged.  The appellant reported 
having had back pain since discharge from the Coast Guard.  

A May 1999 lumbar spine series from NCH Health Care System 
reflects findings of multilevel degenerative changes.  

A July 1999 statement from Dr. Ferguson reflects an opinion 
that the appellant's lumbosacral spine condition was directly 
related to back injuries suffered, but not appropriately 
treated, in 1947.  

A January 2000 statement from Dr. Ferguson reflects a desire 
to clarify his previous letter of July 1999.  Dr. Ferguson 
noted that the appellant had not sustained back injuries in 
service, but that a pre-existing back injury may have been 
aggravated due to the appellant not receiving appropriate 
treatment in the form of a heel lift, which had previously 
helped his low back symptoms.   

In a letter to his congressman in May 2000, the appellant 
reported that during his basic training he injured his back 
several times which led to a relapse of an old low back 
injury.  The back injury was further aggravated by the 
refusal of the medical corps to allow him to have a lift 
installed on his left shoe to help alleviate the condition.  

In November 2000, at request of the appellant's 
representative, the appellant's claims file was reviewed by 
VA's Compensation and Pension Service (C&P Service).  The C&P 
Service noted that it had not found new and material to 
reopen the appellant's claim had been submitted.  It was 
reported that Dr. Free and Dr. Ferguson's opinions were based 
on a history provided by the appellant, and thus their 
opinions were cumulative.  The C&P Service also noted that it 
did not find that the left leg shortening with low back pain 
diagnosed 10 days following enlistment represented 
aggravation of a previously existing disability.  

A December 2000 scanogram performed of the right and left 
extremities to determine bone length, reflects 89.5 and 87.8, 
respectively.  

A January 2002 statement from Dr. Bersani reflects that a 
review of the appellant's service medical records was made as 
well as a discussion with the appellant personally regarding 
his medical history.  Dr. Bersani opined that the appellant's 
service experiences in 1945, i.e., training during boot camp, 
did aggravate and intensify a pre-existing back condition.  

During the July 2003 DRO hearing, the appellant contended 
that while his service medical records reflected that he been 
given a heel lift for his left shoe, that was untrue.  The 
appellant also recounted falling into a pool from the pool 
building rafters and injuring his back.  He was reportedly 
taken to sickbay, given aspirin and told to rest.  
Additionally, the appellant testified that he was singled out 
and given excessive training and guard duty.  

A July 2003 affidavit from M.M., notes that M.M. knew the 
appellant before he joined the Coast Guard, and that the 
appellant participated in sports and otherwise never 
evidenced any signs of back pain or disability.  A July 2003 
affidavit from the appellant's sister notes that while in 
high school the appellant was on the swim team and was 
otherwise physically fit.  Furthermore, the appellant had not 
complained of back pain before joining the Coast Guard, but 
did immediately following service and had ever since.  

An undated statement from M.S., received in August 2003, 
notes that M.S. and the appellant went to high school 
together and that the appellant was an outstanding swimmer, 
captain of the swim team, New York state backstroke champion 
and athlete in general.  Additionally, M.S. vouched for the 
appellant's good character.  

In May 2004, the appellant testified before the undersigned 
Veterans Law Judge in Washington, D.C.  The appellant 
reported and discussed many of the same arguments and 
contentions he had made previously.  In particular, the 
appellant recounted how he had informed the Coast Guard 
recruiter as to his previous back strain and that his left 
leg was shorter than the right leg.  He reportedly had been 
told not to say anything about the condition until after he 
had passed his physical examination.  Additionally, the 
appellant stated that he had been seen by a number of doctors 
following his discharge from the Coast Guard.  One of the 
doctors had given the appellant a number of injections in his 
back, but this treatment only provided temporary relief.  
Furthermore, the appellant testified that late in his 
training, during a leave period, he had gone out and had a 
shoe lift made and installed in his left shoe, but during his 
initial period in basic training he did not have a lift.   

During his May 2004 Board hearing, the appellant submitted 
additional evidence for consideration.  In particular, a July 
2003 affidavit from S.H., notes that S.H. knew the appellant 
in high school, and that the appellant was physically fit at 
that time.  An April 2004 statement and affidavit from G.S. 
reflects that G.S. knew the appellant, and that she was a 
bookkeeper his father's construction company.  It was noted 
by G.S. that the appellant drove a truck during the summer 
from 1942 to 1944.  She also stated that in the fall of 1944, 
she attended the New York swimming championships where the 
appellant won the backstroke competition.  Finally, G.S. 
noted that following his discharge from service, the 
appellant was unable to resume the construction work that he 
had taken part in prior to his service period.  

B. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The evidence documents that the appellant had a pre-existing 
congenital short left leg.  See 38 C.F.R. § 3.303(c) 
(Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.).  While the appellant is noted to have been 
injured prior to service both in a fall off a roof and a 
skiing accident, he has contended that any injuries he 
incurred as a result were acute and transitory.  The record 
is devoid of any medical evidence that necessarily 
contradicts the appellant in this regard.  

Dr. Sauer has reported that he treated the appellant for 
muscle aches and pain in his middle and dorsal spine 
beginning in January 1945, and that the appellant gave a 
history of back pain for two years.  Dr. Sauer found that the 
appellant's left leg was shorter than his right and 
prescribed a 1/4 inch lift.  This orthopedic adjustment 
reportedly alleviated any and all back problems prior to the 
appellant's entrance into active service in the U.S. Coast 
Guard.  Additional supportive statements from individuals who 
knew the appellant in high school and who otherwise worked 
with him at that time, support rather than contradict Dr. 
Sauer's assessment of the appellant's medical condition upon 
entry into active service.  As such, the Board finds that the 
veteran did have a pre-existing back disability associated 
with a congenital shortening of his left leg that was not 
symptomatic at the time of his entry into active service.  

The appellant has testified that he was not allowed a heel 
lift on his shoe for almost two months during basic training 
and that when he did finally receive a heel lift for his left 
shoe, it was not the correct height.  As a result, the 
appellant contends that his pre-existing back symptomatology 
associated with his congenital short left leg worsened in 
service.  With respect to symptoms, the appellant is 
competent to report such worsening.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

The Board has reviewed the appellant's service medical 
records, documented above, as well as his statements and 
contentions regarding his disability, and notes that there is 
contradictory evidence as to when in service the appellant 
was actually provided a heel lift for his left shoe.  Then 
again, clinical narratives as well as various affidavits from 
fellow service members appear to support the appellant's 
contentions with respect to his reported history of back 
problems in service, i.e., that without a lift the appellant 
had a recurrence of back pain and that even with a provided 
lift, the back pain continued.  In this respect, the Board 
notes that the lift provided the appellant by Dr. Sauer in 
January 1945 was 1/4 inch in height.  The lift reportedly 
provided by the Coast Guard, as noted in April 1945, was 3/8 
inch in height.  

Clearly, this matter involves a medical question as to 
whether there was an aggravation of the appellant's pre-
existing back disability due to a congenital short left leg.  
The Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board may consider only independent medical evidence to 
support its findings, and must cite to competent evidence of 
record to support its conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  The Court has also indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

The Board's review of the various post-service medical 
opinions and examinations reflects that the appellant 
immediately returned to Dr. Sauer after his discharge from 
the Coast Guard complaining of back problems as a result of 
recruit training without the necessary heel lift and/or 
inadequate heel lift.  While Dr. Steven's was unable to find 
any objective symptoms associated with the appellant's back 
complaints and reported that he did not think a 1/2 inch 
discrepancy could cause all the appellant's claimed symptoms, 
an examination by Dr. Elkan very soon thereafter revealed 
that the appellant had possibly developed dislocated 
vertebral discs.  Within months, Dr. Free performed vertebral 
disc surgery on the appellant's back.  

The Board is mindful that in connection with an August 1956 
VA examination, Dr. Farr noted that while symptoms had been 
ameliorated by the previously noted back surgery (although to 
what degree was not reported), the appellant was now 
experiencing a recurrence of low back pain.  Dr. Farr also 
noted that he had reviewed the appellant's claims file and 
service medical records, but there was very little pertinent 
to the appellant's complaints.  Most recently, Dr. Ferguson 
has noted that the appellant's pre-existing back problems may 
have been aggravated in service.  Dr. Bersani, following a 
review of the appellant's service medical records, has 
reported that the appellant's training in service did 
aggravate and intensify a pre-existing back disability.  

The probative weight of the opinions of Dr. Farr, Dr. 
Ferguson, and Dr. Bersani have been considered, as well as 
the totality of evidence of record.  In this instance, the 
Board finds that there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, i.e., whether 
the appellant's pre-existing back disability due to a 
congenital short left leg, was aggravated (i.e., permanently 
worsened) in service.  The benefit of the doubt in resolving 
such issue shall be given to the claimant.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the Board concludes that the 
appellant had a pre-existing back condition associated with a 
congenital short left leg that was aggravated due to recruit 
training in the U.S. Coast Guard.  

The remaining question is whether there is competent evidence 
linking the back disability in service to a current 
disability.  See Cotant v. Principi, 17 Vet. App. 116, 133 
(2003).  In this case there is a current diagnosis of both 
multi-level degenerative changes of the lumbosacral spine in 
addition to degenerative disc disease.  The service medical 
records document a lumbosacral disability in service.  The 
current disability is linked to service by the continuity of 
symptomatology reported by the appellant, and by the evidence 
of ongoing disability from both private and VA medical 
records since service.  Id; see also 38 C.F.R. § 3.303.

Therefore, after consideration of all evidence and material 
of record, and affording the appellant the benefit of the 
doubt, the Board finds that the criteria for service 
connection for a lumbosacral disability, on the basis of in-
service aggravation of a pre-existing back disability 
associated with a congenital short left leg, are met.


ORDER

Service connection for a lumbosacral disability is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



